FILED
                              NOT FOR PUBLICATION                           FEB 22 2010

                                                                        MOLLY C. DWYER, CLERK
                       UNITED STATES COURT OF APPEALS                    U .S. C O U R T OF APPE ALS




                               FOR THE NINTH CIRCUIT



 FLOR DE MARIA VIRGINIA                            No. 06-74324
 BERMUDEZ MORALES,
                                                   Agency No. A075-752-484
                Petitioner,

    v.                                             MEMORANDUM *

 ERIC H. HOLDER Jr., Attorney General,

                Respondent.



                        On Petition for Review of an Order of the
                            Board of Immigration Appeals

                              Submitted February 16, 2010 **
                                San Francisco, California

Before: FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

         Flor De Maria Virginia Bermudez Morales, a native and citizen of Mexico,

petitions pro se for review of the decision of the Board of Immigration Appeals



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
           **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

jlf/Inventory
denying petitioner’s fourth motion to reopen the underlying denial of her

application for cancellation of removal relief. The BIA held that Bermudez

Morales’s motion was numerically barred.

         Bermudez Morales contends that the BIA erred in finding a numerical bar to

her motion because she presented new evidence that her new-born United States

citizen son was a qualifying relative and she was therefore eligible for cancellation

relief. “[A]n alien who is subject to a final order of removal is limited to one

motion to reopen the removal proceedings . . . .” Chen v. Mukasey, 524 F.3d 1028,

1030 (9th Cir. 2008) (citing 8 U.S.C. § 1229a(c)(7)(A)). We conclude that the BIA

did not abuse its discretion in denying Bermudez Morales’s fourth motion to

reopen as numerically barred, and the motion did not meet any of the regulatory

exceptions. See 8 C.F.R. § 1003.2(c)(2) - (3).

         PETITION FOR REVIEW DENIED.




jlf/Inventory                              2                                       06-74324